Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 12/21/20 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JOHNSON (US 4255746) in view of CASPER (US 2017/0184261) and YOUNGBLOOD (US 6956493).
Regarding claim 1, JOHNSON discloses a light fixture (FIG.s 1-5) comprising: a power supply (evident of 21 and 22 FIG. 2) that provides power to at least one light source (11 FIG. 2); a controller (20 FIG. 2) that controls the power supply; a main light fixture (LF) portion (including 33 FIG. 2) comprising at least one first backbox coupling feature (such as including 35 FIG. 2), at least one second backbox coupling feature (the second screw shown but not labeled in FIG. 2), and at least one main LF wall (body of 33 FIG. 2, see also 33' FIG. 3) that forms a first cavity; a backbox (including 10 FIG. 2) coupled to the main LF portion, wherein the backbox comprises at least one first main LF coupling feature (such as including 34 FIG. 2), at least one second main LF coupling feature (second screw hole not labeled in FIG. 2), at least one backbox wall (wall of 10 
JOHNSON does not explicitly show the sensor device being disposed in an ambient environment (understood as external to the backbox), and the engagement of the second backbox and LF coupling features form a liquid-tight seal that prevents liquid from entering the first cavity and the second cavity.
CASPER teaches a light fixture comprising: a main light fixture (LF) portion (such as 27 FIG. 2) comprising at least one first backbox coupling feature, at least one second backbox coupling feature, and at least one main LF wall that forms a first cavity; a backbox (such as 30 FIG. 2) coupled to the main LF portion, wherein the backbox comprises at least one first main LF coupling feature, at least one second main LF coupling feature, at least one backbox wall that forms a second cavity, and a sensor mounting feature (shown in FIG. 5, evident of FIG. 2) disposed on the at least one 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to provide the sensor in the ambient environment, such as taught by CAPSER, with the backbox of JOHNSON in order to improve the detection by the sensor in accordance to an application of the light fixture. 
YOUNGBLOOD (FIG.s 1-3) teaches a backbox (such as 13 FIG. 1B) defining a first cavity connected to a main LF portion (such as 12 FIG. 1B) defining a second cavity, each having coupling features (structurally required, see also FIG. 1C), which their engagement form a liquid-tight seal (evident of 15 FIG. 1B) that prevents liquid from entering the first cavity and the second cavity.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a sealing gasket, such as taught by YOUNGBLOOD, with the connection of the coupling features of JOHNSON in order to improve the structural integrity of the assembly.
Regarding claim 16, JOHNSON discloses a retrofitted light fixture (FIG.s 1-5) comprising: a power supply (evident of 21 and 22 FIG. 2) of existing light fixture ('existing fixture' FIG. 2) that provides power to at least one light source (11 FIG. 2); a main LF portion (including 33 FIG. 2) of the existing light fixture comprising at least one first backbox coupling feature (such as including 35 FIG. 2), at least one second backbox coupling feature (the second screw shown but not labeled in FIG. 2), and at least one main LF wall (body of 33 FIG. 2, see also 33' FIG. 3) that forms a first cavity; a 
JOHNSON does not explicitly show a communication module that wirelessly communicates with an entity external to the light fixture, and the engagement of the second backbox and LF coupling features form a liquid-tight seal that prevents liquid from entering the first cavity and the second cavity.
CASPER teaches a light fixture comprising: a main light fixture (LF) portion (such as 27 FIG. 2) comprising at least one first backbox coupling feature, at least one second backbox coupling feature, and at least one main LF wall that forms a first cavity; a backbox (such as 30 FIG. 2) coupled to the main LF portion, a communication module 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a communication module, such as taught by CASPER, with the backbox of JOHNSON in order to improve the operational modularity of the assembly. 
YOUNGBLOOD (FIG.s 1-3) teaches a backbox (such as 13 FIG. 1B) defining a first cavity connected to a main LF portion (such as 12 FIG. 1B) defining a second cavity, each having coupling features (structurally required, see also FIG. 1C), which their engagement form a liquid-tight seal (evident of 15 FIG. 1B) that prevents liquid from entering the first cavity and the second cavity.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a sealing gasket, such as taught by YOUNGBLOOD, with the connection of the coupling features of JOHNSON in order to improve the structural integrity of the assembly.
Regarding claim 2, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the controller associated with circuitry 40, 40' of JOHNSON controls the power supply based on measurements taken by the sensor device, and the power supply associated with 40' is disposed within the first cavity of the main LF portion, and absent any evidence to the significance of their placement, any rearrangement of these parts in accordance to a preferred application of the fixture is within ordinary skills. 
claim 3, JOHNSON further discloses the controller (associated with 40' FIG. 3) is disposed within the first cavity of the main LF portion.
Regarding claim 4, CASPER further teaches the sensor device detects in a volume of space within the ambient environment proximate to the sensor device, as presented in the combination above. 
YOUNGBLOOD teaches a sensor device (18 FIG. 1) is a motion sensor that detects movement in a volume of space within the ambient environment proximate to the sensor device.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a known and workable sensor type, such as a motion sensor as taught by YOUNGBLOOD, in order to optimize the assembly for its intended application. 
Regarding claims 5 and 6, JOHNSON further discloses the sensor device is capable of measuring a parameter located above or below (relative orientation) the main LF portion.
CASPER further teaches the sensor device is capable of measuring in the ambient environment, as presented in the combination above. 
Furthermore, absent persuasive evidence that the claimed sensor location is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to rearrange the parts, such that the sensor mounting feature is mounted on a top wall or bottom wall of the at least one backbox wall of the backbox, in order to reach an optimal arrangement for the intended application of the assembly. 
claim 7, JOHNSON further discloses the backbox couples to the main LF portion at a back end of the main LF portion (structurally evident).
Regarding claim 9, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the backbox of JOHNSON is capable of replacing a rear panel removed from the main LF portion, thus the structure of the prior art as a functionally capable and structurally equivalent of the claimed backbox, and absent any significant structural details of the essential claimed subject matter in the claim language, any modification or alteration of this assembly, to perform the desired function according to a preferred application, is within the ordinary skills in the art. 
Regarding claim 10, JOHNSON further discloses the backbox and the main LF portion, form a substantially continuous housing (the resulting housing is continuous, as it is a single body, although the slope of its outer surfaces may have discontinuities).
Regarding claim 11, JOHNSON further discloses the at least one first main LF coupling feature comprises a plurality of first apertures (accommodating 35 FIG. 2) that traverse the at least one backbox wall at a distal end of the backbox.
Regarding claim 12, JOHNSON further discloses a plurality of fastening devices (such as 32, 35 FIG. 2) that traverse the plurality of first apertures and, at least in part, a plurality of second apertures in the main LF portion (evident of 35 FIG. 2), wherein the at least one first backbox coupling feature of the main LF portion comprises the plurality of second apertures (such as 34 FIG. 2).
Regarding claim 13, JOHNSON further discloses the plurality of backbox walls comprises a plurality of recesses (understood same as 34 FIG. 2) that provide access to the plurality of fastening devices.
claim 14, JOHNSON further discloses the backbox further comprises at least one standoff (understood as any structure within the backbox, such as the compartmentalizing additional inner walls formed inside 10 FIG. 2) disposed within the second cavity and that extends toward the first cavity of the main LF portion.
Regarding claim 15, JOHNSON further discloses the main LF portion further comprises at least one through hole through which at least one electrical conductor is disposed (operationally required), wherein the at least one electrical conductor electrically is capable of coupling the sensor device in the second cavity to at least one electrical component (such as connecting 40 to 11 FIG. 2) disposed in the first cavity.
Regarding claim 17, JOHNSON further discloses a controller (including but not limited to 20 FIG. 2) communicably coupled to the power supply and the communication module, wherein the controller is located outside the second cavity.
Regarding claim 18, JOHNSON further discloses a controller (part of 40, 40' FIG.s 2 and 3) communicably coupled to the power supply and the communication module, wherein the controller is located within the second cavity.
Regarding claim 19, JOHNSON further discloses the at least one backbox wall comprises a single curved wall (at least one curved wall such as that of 10 FIG. 2).
Regarding claim 20, JOHNSON further discloses the at least one backbox wall comprises a plurality of walls (structurally evident of 10 FIG. 2).
Response to Arguments
Applicant’s arguments dated 12/21/20 have been considered but are moot because the argued features are taught by a new reference, that is, the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BARTON (US 7990252) teaches a communication module communicating with other units. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875